

Exhibit 10.34


SIXTH AMENDMENT
TO THE
WOLVERINE
EMPLOYEES’ PENSION PLAN




This is an Amendment, made this 12 day of December, 2018, by Wolverine World
Wide, Inc. ("Employer").


W I T N E S S E T H :


WHEREAS, the Employer amended and restated the Wolverine Employees’ Pension Plan
("plan") on March 12, 2012, effective January 1, 2011; and has subsequently
amended the plan by instruments dated September 1, 2012, December 28, 2012,
December 23, 2014, December 22, 2016, and December 29, 2017; and
    
WHEREAS, the Employer plans to enter into a buy-out agreement with an insurance
company licensed to do business in a state of the United States, ("Insurer"), in
December, 2018, to annuitize certain benefits in pay status of $750.00 per month
or less; and


WHEREAS, pursuant to the terms of the agreement, a non-participating group
annuity certificate issued by the Insurer describing the irrevocable commitment
to pay the annuitized benefit shall be provided to each affected annuitant; and


WHEREAS, the entire benefit rights of the affected individuals shall be
guaranteed by the Insurer and enforceable against the Insurer at the sole choice
of the individual; and


WHEREAS, in accordance with the agreement, the Insurer will assume the liability
for the annuitized benefits effective January 1, 2019, and the annuitized
individual shall no longer be a participant under the plan with rights under the
plan and the plan shall have no further obligation to make any payment with
respect to any benefit of the individual, including any survivor, beneficiary,
or other person claiming any rights or benefits by or through the annuitized
individual on or after the date the Insurer becomes responsible for the payment
of benefits; and


WHEREAS, the plan shall not hold the annuity contract as an asset of the plan;
and


WHEREAS, the annuity contract with the Insurer shall provide for the continued
payment of the individual's benefit in the same form and under the same terms as
in effect under the plan with respect to such benefit immediately before the
purchase of the annuity contract, including any designation of beneficiary,
contingent annuitant, or joint annuitant; and




-1-

--------------------------------------------------------------------------------




WHEREAS, the plan currently includes a suspension provision for certain rehired
participants and the Insurer cannot monitor employment status of an annuitized
individual; and


WHEREAS, Section 11.1 empowers the Employer to amend the plan;


NOW, THEREFORE, the Employer amends Section 7.7(d) of the plan, effective
immediately, as follows:


(d)    Annuity Contract Purchase.


(i)     General Authority. An annuity contract purchased and distributed by the
plan shall comply with the requirements of this plan and shall be
nontransferable. Notwithstanding the preceding sentence, if an annuity contract
is purchased to provide for the continued payment of a benefit that had been
payable from this plan prior to the purchase of the annuity contract, the
suspension provisions applicable to retirement benefits in pay status specified
in Section 7.9 below shall not apply.


(ii)    2018 Annuity Purchase. Notwithstanding any other provision of this plan
to the contrary, an annuity contract shall be purchased on December 18, 2018 (or
as soon as feasible thereafter) to provide for the continued payment of the
annuitized individual’s benefit by the Insurer in accordance with the terms of
the contract. An annuitized individual for this purpose is a Participant,
Beneficiary (including an alternate payee who was awarded an independent benefit
under a QDRO), or any other Person who is receiving a monthly benefit of $750 or
less and who satisfies the following conditions:


(A)    Participant/Beneficiary. The monthly benefit payable to the Participant,
Beneficiary, or alternate payee under a separate interest QDRO, began on or
before September 1, 2018;


(B)    Other Recipient. If the recipient is not a Participant, Beneficiary, or
alternate payee under a separate interest QDRO, the Person's benefit derives
from the benefit of a Participant or alternate payee described under (A) above;


(C)    Not Disability Benefit. The monthly benefit that is being paid to the
recipient on September 1, 2018, is not a Disability Benefit;


(D)    Amount. If the recipient is receiving more than one monthly benefit from
this plan and any other defined benefit plan maintained by the Employer or a
Related Employer, the amount of each monthly benefit payable on September 1,
2018, is not greater than $750; and


(E)    Information. The Administrator has all of the information necessary to
determine the recipient meets the above criteria as of September 1, 2018, and
all benefit and payment information applicable to the recipient is deemed
complete and valid by the Insurer at the time the Insurer becomes responsible
for the payment of benefits.


-2-

--------------------------------------------------------------------------------








Except as herein amended, the Employer ratifies the plan and trust.






IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by a
proper officer the day and year first above written.




WOLVERINE WORLD WIDE, INC.




By
/s/ David A. Latchana

Its
Associate General Counsel and Assistant Secretary









-3-